 Case 2:20-cv-13038-SJM-PTM ECF No. 5, PageID.21 Filed 11/23/20 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

LARRY E. TEAGUE,
                                               Case No. 2:20-cv-13038
             Plaintiff,
                                               HONORABLE STEPHEN J. MURPHY, III
v.

DAVID S. LEYTON and
KAREN HANSON,

             Defendants.
                                   /

               OPINION AND ORDER DISMISSING THE CASE

      Plaintiff Larry Edward Teague, Jr. is a pretrial detainee incarcerated at the

Genesee County Jail. ECF 1, PgID 2. He filed a pro se complaint under 28 U.S.C.

§ 1983. Id. at 4. The Court granted Plaintiff’s application to proceed in forma

pauperis, and he is proceeding without prepayment of the filing fee in the action

under 28 U.S.C. § 1915(a)(1). ECF 4. After careful consideration of the complaint, the

Court will dismiss the case.

                                   BACKGROUND

      On September 1, 2020, Plaintiff was bound over for trial in the Genesee Circuit

Court on charges of first-degree murder and commission of a felony with a firearm.

See Case Register of Actions for Larry E. Teague, Jr., 7th Judicial Circuit Court,

Genesee     Cnty.,        Mich.,   (Nov.       11,    2020),    https://bit.ly/3nHBL8X

[https://perma.cc/LAK3-2F48]. The docket sheet shows that a pretrial hearing for the

Michigan state court proceeding is scheduled for December 3, 2020. Id.




                                           1
 Case 2:20-cv-13038-SJM-PTM ECF No. 5, PageID.22 Filed 11/23/20 Page 2 of 6




      Plaintiff is now attempting to sue the Genesee County Prosecutor David S.

Leyton and assistant prosecutor Karen Hanson in federal court. ECF 1, PgID 1.

Plaintiff claims that Defendant Leyton improperly issued a press release and

appeared on national news stating that Plaintiff was guilty of murdering an

"unarmed pillar of our community." Id. at 7. Plaintiff further asserts that both

Defendants then overcharged him and improperly influenced witnesses' testimony at

the preliminary examination. Id. at 7–8.

      Plaintiff argues that as a result of Defendant's actions he is wrongfully being

held as a pretrial detainee and suffers from mental anguish, depression, emotional

distress, and financial loss. Id. at 9. The complaint seeks $2,500 for each day of

wrongful incarceration. Id. at 9–10.

                                 LEGAL STANDARD

      Plaintiff has been granted leave to proceed without prepayment of the filing

fee for this action. ECF 4. Under the Prison Litigation Reform Act of 1996, the Court

must sua sponte dismiss an in forma pauperis complaint before service on a

defendant if it determines that the action is frivolous or malicious, fails to state a

claim upon which relief can be granted, or seeks monetary relief from a defendant

who is immune from such relief. See 42 U.S.C. § 1997e(c); 28 U.S.C. § 1915(e)(2)(B).

Similarly, the Court must dismiss a complaint seeking redress against government

entities, officers, or employees if the action is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. See 28 U.S.C. § 1915A. A complaint is frivolous if it




                                            2
 Case 2:20-cv-13038-SJM-PTM ECF No. 5, PageID.23 Filed 11/23/20 Page 3 of 6




lacks an arguable basis in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992);

Neitzke v. Williams, 490 U.S. 319, 325 (1989).

      The Court liberally construes a pro se civil rights complaint. Haines v. Kerner,

404 U.S. 519, 520–21 (1972). Still, Federal Rule of Civil Procedure 8(a) requires a

complaint to set forth "a short and plain statement of the claim showing that the

pleader is entitled to relief," as well as "a demand for the relief sought." Fed. R. Civ.

P. 8(a)(2), (3). The purpose of this rule is to "give the defendant fair notice of what the

claim is and the grounds upon which it rests." Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007) (citation omitted). Although the notice pleading standard does not

require "detailed" factual allegations, it requires more than the bare assertion of legal

principles or conclusions. Twombly, 550 U.S. at 555.

      To state a civil rights claim under 42 U.S.C. § 1983, a plaintiff must allege

that(1) he was deprived of a right, privilege, or immunity secured by the federal

Constitution or laws of the United States; and (2) a person acting under color of state

law caused the deprivation. Flagg Bros. v. Brooks, 436 U.S. 149, 155–57 (1978);

Harris v. Circleville, 583 F.3d 356, 364 (6th Cir. 2009).

                                     DISCUSSION

      The complaint challenges the legality of two Michigan state prosecutors'

actions in an ongoing state criminal proceeding that led to Plaintiff's imprisonment

as a pretrial detainee. A claim under § 1983 is an appropriate remedy for a state

prisoner challenging a condition of his imprisonment, see Preiser v. Rodriguez, 411

U.S. 475, 499 (1973), but not for testing the validity of continued confinement. See

Heck v. Humphrey, 512 U.S. 477, 486–87 (1994) (holding that a state prisoner does


                                            3
 Case 2:20-cv-13038-SJM-PTM ECF No. 5, PageID.24 Filed 11/23/20 Page 4 of 6




not state a cognizable civil rights claim challenging his imprisonment if a ruling on

his claim would necessarily render his continuing confinement invalid, until and

unless the reason for his continued confinement has been reversed on direct appeal,

expunged by executive order, declared invalid by a state tribunal, or has been

questioned by a federal court's issuance of a writ of habeas corpus under 28 U.S.C. §

2254).

         Heck and other Supreme Court cases, when "taken together, indicate that a

state prisoner's § 1983 action is barred (absent prior invalidation)—no matter the

relief sought (damages or equitable relief), no matter the target of the prisoner's suit

(state conduct leading to conviction or internal prison proceedings)—if success in that

action would necessarily demonstrate the invalidity of confinement or its duration."

Wilkinson v. Dotson, 544 U.S. 74, 81–82 (2005). Heck is clear that "civil tort actions

are not appropriate vehicles for challenging the validity of outstanding criminal

judgments." 512 U.S. at 486. That rationale extends to civil rights actions filed by

pretrial detainees. See Adams v. Morris, 90 F. App'x 856, 858 (6th Cir. 2004) (citing

Alvarez-Machain v. United States, 107 F.3d 696, 700–01 (9th Cir. 1996) and Hamilton

v. Lyons, 74 F.3d 99, 102–03 (5th Cir. 1996)); Gorenc v. City of Westland, 72 F. App'x

336, 339 (6th Cir. 2003) (finding Heck applies to pending charges); Reese v. Gorcyca,

55 F. App'x 348, 349 (6th Cir. 2003) (finding pretrial detainee's speedy trial and

ineffective assistance claims barred by Heck); Thomas v. Pugh, 9 F. App'x 370, 372

(6th Cir. 2001) (finding pretrial detainee's civil rights claims challenging his pending

state criminal proceeding barred by Heck).




                                           4
 Case 2:20-cv-13038-SJM-PTM ECF No. 5, PageID.25 Filed 11/23/20 Page 5 of 6




      If Plaintiff were to prevail, his continued confinement as a pretrial detainee

would be questioned. Thus, review of the allegations in the complaint concerning the

legality of his pending criminal prosecutions are barred by Heck.

      Additionally, to the extent Plaintiff is suing Defendants in their individual

capacity, Defendants are entitled to absolute immunity. It is well-settled that

prosecutors are entitled to absolute immunity for conduct intimately associated with

the judicial phase of the criminal process. See Imbler v. Pachtman, 424 U.S. 409, 430

(1976); Higgason v. Stephens, 288 F.3d 868, 878 (6th Cir. 2002). The immunity covers

a prosecutor's actions in preparing and filing charging documents, including requests

for arrest warrants, Kalina v. Fletcher, 522 U.S. 118, 126, 129 (1997), and the decision

to file a criminal complaint. Ireland v. Tunis, 113 F.3d 1435, 1446 (6th Cir. 1997).

This immunity may even apply when a prosecutor acts wrongfully or maliciously. See

Grant v. Hollenbach, 870 F.2d 1135, 1138 (6th Cir. 1989) (prosecutor was absolutely

immune from suit for allegedly conspiring to present false charges to grand jury).

Defendants are thus entitled to absolute immunity on any personal claims for

damages arising from their advocacy in Plaintiff's state criminal proceedings.

      Finally, the Court finds that an appeal from this order cannot be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Coppedge v. United States, 369 U.S. 438, 445 (1962).

The case is therefore closed.




                                           5
 Case 2:20-cv-13038-SJM-PTM ECF No. 5, PageID.26 Filed 11/23/20 Page 6 of 6




                                       ORDER

      WHEREFORE, it is hereby ORDERED that the complaint [1] is

DISMISSED for failure to state a claim upon which relief can be granted and the

application of prosecutorial absolute immunity.

      This is a final order that closes the case.

      SO ORDERED.

                                        s/ Stephen J. Murphy, III
                                        STEPHEN J. MURPHY, III
                                        United States District Judge
Dated: November 23, 2020

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on November 23, 2020, by electronic and/or ordinary mail.

                                        s/ David P. Parker
                                        Case Manager




                                           6
